Citation Nr: 0714875	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
fracture of the right little finger for the period beginning 
July 1, 2003. 

2.  Entitlement to extension of a temporary total evaluation 
on account of post-surgical/other treatment necessitating 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
June 30, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision which granted a 
temporary 100 percent rating effective from May 20, 2003 
based on surgical/other treatment necessitating 
convalescence.  Thereafter, a non-compensable evaluation was 
assigned from July 1, 2003.  


FINDINGS OF FACT

1.  The veteran's right little finger disability is 
manifested by some diminished range of motion with repetition 
leading to a diminished grip. 

2.  The veteran did not require convalescence following the 
May 2003 surgery on his right hand beyond June 30, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right little finger disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5227, 5230, 5156 (2006).

2.  The criteria for an extension of the temporary total 
rating on account of post-surgical/other treatment 
necessitating convalescence beyond June 30, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.30 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

1. A compensable rating for fracture of the right little 
finger.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran has been service connected for his right finger 
disability and assigned a non-compensable evaluation since 
August 17, 1995.  Then, he was granted a temporary 100 
percent rating effective from May 20, 2003 based on 
surgical/other treatment necessitating convalescence.  
Thereafter, a non-compensable evaluation was assigned from 
July 1, 2003.  

The veteran's right finger disability has been rated under DC 
5227.  Pursuant to DC 5227, favorable or unfavorable 
ankylosis of the ring or little finger warrants a non-
compensable evaluation.  38 C.F.R. § 4.71a, DC 5227. 

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

On VA examination in May 2004, it was noted that the veteran 
was right handed, the joint was not ankylosed, and he had 
regular unlimited range of motion in the 5th metacarpal 
joint.  There was no rotation or angulation of the bone. 
There was some diminished range of motion with repetition as 
the finger weakened, and he eventually had to grip with the 
thumb, first, and second fingers of the right hand. The 
veteran's right hand problem arose more with grip and 
twisting and the grip diminished with repetition to 100 
percent in that one joint, but he compensated with the other 
fingers.  He was able to touch the little finger to the palm 
of his hand bilaterally, equally.  There was an area 
approximately 2 centimeters long and 1.5 centimeters wide 
over the affected knuckle and it was elevated with a scar on 
top (site of wire removal in 2003) which was tender.  The 
examiner noted that the area was more soft tissue and not 
bone.  The bone appeared to be in a normal position.  The 
veteran felt that this area was slowly growing.  

The diagnosis was healed fracture of the 5th metacarpal right 
hand.  The examiner concluded that there were flare-ups as 
discussed above, pain, weakness, and swelling (weakness after 
repetition).  During flare-ups which occurred every 2-3 
weeks, pain was 8 out of 10 and lasted several hours.  Over 
activity precipitated a flare-up, and medicine and rest 
alleviated it.  Functional impairment during flare-ups 
included diminished grip.  There were no current infections, 
no corrective devices, and no symptoms of bone disease.  He 
had full range of motion and range of motion was done with 
consideration of pain, fatigue, weakness, lack of endurance, 
incoordination, and altered by repetition.  Repetition 
diminished the grip in the 5th finger.  There were no 
constitutional signs of bone disease.          

In this case, ankylosis of the right little finger is not 
present as indicated by the May 2004 VA examination report.  
Even if present, however, the highest maximum rating under 
the code pertaining to ankylosis is a non-compensable 
evaluation.  Thus, the rating criteria pertaining to 
ankylosis cannot serve as the basis for an increased rating 
in this case. 38 C.F.R. § 4.71a, DC 5227.  Considering other 
applicable rating codes, the Board similarly concludes that 
an increased rating is not warranted under DC 5156.  
Considering the mild nature of the veteran's service-
connected right little finger symptoms and the absence of 
ankylosis, his right little finger disability is not 
analogous to amputation.  38 C.F.R. § 4.71a, DC 5156.

The Board also finds that a compensable evaluation under DC 
5003 or 5010 is not warranted.  Under DC 5003, degenerative 
arthritis of a major joint may be rated under the criteria 
for limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, DCs 5003, 5010.  The code pertaining to limitation of 
motion of the little finger, however, provides that all 
limitation of motion, no matter how severe, is non-
compensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a 
rating warranted under DC 5003 alone, as the veteran's 
disability involves only one minor joint (the little finger).  
38 C.F.R. § 4.71a, DCs 5003, 5010; (a 10 percent rating is 
warranted under DC 5003 only where there is involvement of a 
group of minor joints).

38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 
4.45 provides that consideration should also be given to 
weakened movement, excess fatigability and incoordination.  
In this case, the veteran had some diminished range of motion 
with repetition and his finger weakened and he compensated 
with his other fingers.  He had pain, weakness and swelling 
and on flare-ups, his pain was an 8 out of 10, and lasted 
several hours.  He had diminished grip in the right little 
finger due to the flare-up.  He did, however, have regular 
unlimited range of motion.  Based on this evidence, the Board 
concludes that an additional compensation under these 
provisions would be inappropriate.  

Finally, the veteran has not been hospitalized for his 
disability other than for the removal of the longitudinal 
wire in his hand for which he received a temporary 100 
percent rating for convalescence.  The veteran asserts that 
his disability hinders his work which requires him to open 
and close prescription vials.  However, the May 2004 VA 
examination report noted that the veteran has been able to 
work through his disability and has not had to take any time 
off from work because of this residual.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's little right finger disability does not warrant 
a compensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of- the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

2. Extension of convalescence rating.

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond June 30, 2003 
for convalescence following surgery for his service-connected 
right finger disability effective May 20, 2003.  According to 
his statements, he claims that he has very sharp pain and 
stiffness in the right little finger.  

The regulatory provisions providing for convalescence ratings 
read as follows:

A total disability rating (100 percent) will be 
assigned without regard to other provisions of the 
rating schedule when it is established by report 
at hospital discharge (regular discharge or 
release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph 
(a)(1), (2), or (3) of this section effective from 
the date of hospital admission and continuing for 
a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or 
outpatient release.  The termination of these 
total ratings will not be subject to 38 C.F.R. § 
3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.

(a) Total ratings will be assigned under this 
section if treatment of a service connected 
disability resulted in:  (1) Surgery necessitating 
at least one month of convalescence (Effective as 
to outpatient surgery March 1, 1989;  (2) Surgery 
with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited) (Effective as to outpatient 
surgery March 1, 1989);  (3) Immobilization by 
cast, without surgery, of one major joint or more 
(Effective as to outpatient treatment March 10, 
1976);

A reduction in the total rating will not be 
subject to 38 C.F.R. 
§ 3.105(e) of this chapter.  The total rating will 
be followed by an open rating reflecting the 
appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular 
evaluation, a physical examination will be 
scheduled prior to the end of the total rating 
period.

(b) A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows:  (1) Extensions of 1, 2 or 3 
months beyond the initial three months may be made 
under paragraph (a)(1), (2), or (3) of this 
section.  (2) Extensions of 1 or more months up to 
6 months may be made under paragraph (a)(2) or (3) 
of this section upon approval of the Adjudication 
Officer.

38 C.F.R. § 4.130.

In May 2003, the veteran underwent removal of the 
longitudinal K-wire of the little finger of the right hand.  
A July 2003 follow up record noted the veteran's May 2003 
surgery and an estimate of a 4 week period for recuperation.  
An October 2003 record note that the veteran had good finger 
movement with some residual prominence of the head and soft 
tissues.  Additionally, as discussed above, the May 2004 VA 
examination report noted full range of motion.  

It does not appear that any of the criteria cited in § 4.30 
were satisfied as of July 1, 2003.  There were no surgical 
complications.  The joint was not casted and a major joint 
was not involved; the surgery involved removing a K-wire from 
the metacarpal of the "pinky" finger.  The surgical wounds 
appeared to be well-healed, there was no mention of pain in 
the months following the surgery, and the veteran had good 
range of motion shortly after surgery.  From this, the Board 
concludes that by the end of June 2003, the veteran's little 
right finger had stabilized from the surgery, to the point 
that post-surgical convalescence could be considered 
complete, with no need to extend the temporary total rating.

The criteria of 38 C.F.R. § 4.30 are specific, and do not 
contemplate the facts as to whether the right little finger 
was fully functional and without impairment.  Rather, the 
provisions of 38 C.F.R. § 4.30 essentially provide 
compensation for the temporary disability caused by a 
surgical procedure with recognition that overall disability 
rating should be re-evaluated after stabilization.  The 
preponderance of the medical evidence in this case 
establishes that the veteran does not meet the criteria for a 
convalescence rating beyond June 30, 2003.  There is no doubt 
of material fact to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b). The Board, therefore, finds that an 
extension of a temporary total convalescent rating under the 
provisions of 38 C.F.R. 4.30 beyond June 2003 is not 
warranted.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondences in July 2003 and January 
2005; and the rating decision in August 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notices to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2004 
and October 2004 statements of the case and the June 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim 
for an increased rating for the right little finger 
disability.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Entitlement to a compensable rating for residuals of fracture 
of the right little finger for the period beginning July 1, 
2003 is denied. 

Entitlement to extension of a temporary total evaluation on 
account of post-surgical/other treatment necessitating 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
June 30, 2003 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


